Title: To George Washington from Richard Dobbs Spaight, 8 February 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            North Carolina New Bern 8th Feb: 1794
          
          By the last Southern post I received Mr Hills letter dated the 25th January 1794
            respecting the Sloop L’amee Margueritte, and enclosing me a copy of the instructions he
            had received from the Secretary of state. I find from them that he was directed in such
            cases in the first instance to call on the parties concerned to appoint by mutual
            consent arbiters to decide whether the capture was made within the jurisdiction of the
            United States—as no part of the instructions which I have received gave me any
            information of that mode of proceeding being adopted, had the present case now under
            enquiry been determined in that manner I should have felt myself much at a loss how to
            proceed, on receiving the reports of the arbiters. I certainly should not have thought
            myself at liberty to act by restoring the vessel to the former owner or by removing the
            arrest. as I had never been instructed so to do. I enclose you a copy of Mr Hills Letter
            of the 25th Jany also copies of my letters to him respecting the case now under
              consideration.
          I send you enclosed a copy of the memorial of James Robinson late master of the Sloop
            Providence, copy of a letter from J.B. Brouard agent to the French Consul at Wilmington
            together with a copy of the statement of the facts relative to the Sloop Providence
            received from the said Brouard. These papers will give you every information that is in
            my possession respecting the said Sloop.
          I have hitherto only sent you on copies of the papers in my possession, retaining the
            originals, so that if any accident should prevent the copy from reaching you another
            authenticated copy could be forwarded; or the original if required or thought necessary: If this proceeding does not meet with your approbation the
            original papers shall in future be sent on. I have the honor to be &c.
          
            R. D. Spaight
          
        